Citation Nr: 1428153	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-46 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's daughter



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter is before the Board of Veteran's Appeals (Board) on appeal from February 2009 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran died during the pendency of the original appeal.  The Appellant is the Veteran's surviving spouse and has been properly substituted as the claimant in this matter in accordance with 38 U.S.C. § 5121A (West Supp. 2013).  See VBA Fast Letter 211 (10-30), August 10, 2010.

In October 2012 and June 2013, the Board remanded the appeal for appropriate notice and record development. A November 2013 letter notified the Appellant of the requirements to establish entitlement to TDIU.  In addition, the RO attempted to secure the Veteran's employment history from his former employer, but received no response to letters sent in July 2013 and August 2013 requesting this information.  The RO informed the Appellant of her responsibility to obtain the Veteran's employment records; however, the Appellant did not respond or submit the relevant employment records.  Thus, there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

At a June 2012 Travel Board hearing, the undersigned noted the issue on appeal and engaged in a colloquy with the Appellant and her representative toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A hearing transcript is included with the claims file.

The Virtual VA paperless claims processing system contains additional documents pertinent to the appeal.


FINDING OF FACT

The Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

A November 2012 letter notified the Appellant of the requirements to establish entitlement to TDIU and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim of entitlement to TDIU.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).   The October 2013 and November 2013 VA examiners reviewed the claims file and recorded all pertinent medical and employment-related findings.  The examination reports are adequate to determine the issue of entitled to TDIU due to service-connected disorders.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

The schedular criteria for TDIU have not been met during the appeals period.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities include: posttraumatic stress disorder rated as 50 percent disabling from June 30, 2008, 100 percent disabling from June 15, 2009 (awarded as a temporary total rating for hospitalization over 21 days), and 50 percent disabling from September 1, 2009; cervical strain, rated as 10 percent disabling from July 11, 2008; amebiosis, rated as noncompensable; and a chin scar, rated as noncompensable.  See October 2012 Rating Decision; see also 38 C.F.R. §§ 4.71a, 4.87a, 4.124a.  The Veteran's combined disability rating is: 50 percent from June 30, 2008; 100 percent (total disability) from June 15, 2009; and 60 percent from September 1, 2009.  See 38 C.F.R. § 4.25.  The Veteran's temporary total disability rating (June 15, 2009 to September 1, 2009) does not satisfy the schedular requirements; consequently, he does not have one service-connected disability rated at 60 percent or higher, or a combined rating of 70 percent or higher with one service-connected disability rated at 40 percent or more.  Id; see also Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period).

Veterans whose service-connected disabilities do not satisfy the schedular criteria for TDIU consideration may qualify for TDIU on an extraschedular basis.  VA regulations state that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are totally disabled.  38 C.F.R. § 4.16(b).  The Director of the Compensation and Pension Service considers the cases of Veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Veterans who are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the same circumstances.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 38 C.F.R. § 4.16(a).  VAOPGCPREC 75-91.  The Veteran's service-connected disabilities, employment history, educational, and vocational attainment are relevant to the issue of entitlement to TDIU.  38 C.F.R. § 4.16(b).

The Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing that the claimant can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  At the same time, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A high rating in itself is recognition that the impairment makes obtaining and keeping employment difficult; VA's rating schedule takes into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15.

Although the record suggests that the Veteran's service-connected disabilities reduced his ability to engage in substantially gainful employment, it does not suggest that the Veteran was unable to secure or maintain a substantially gainful occupation due to his service-connected mental health and/or physical disabilities.

The Veteran was a high school graduate who worked for a bottling company for several years after separation from service (until 1974) and then for Carboline Corporation (a paint/chemical company) before he stopped working altogether in Summer 2009.  See October 2008 PMRs; see also July 1986 Statement (reporting that the Veteran began working for Wisconsin Protective Coating in June 1986); February 1987 Work History; September 2002 PMRs (stating that the Veteran is currently employed at a chemical plant); September 2008 and August 2008 VAMRs (reporting that the Veteran works on the floor of a paint factory).  In September 2008, the Veteran informed a VA examiner that he had worked at Carboline Corporation (paint manufacturer) for the last 33 years and that he continues to work on a full time basis.  In November 2012, the Appellant stated that the Veteran worked at Carboline from 1994 to June 2009 and that he last worked full time in May 2009.

In August 2008, the Veteran appeared cooperative and appropriate during a VA medical consultation.  The following month (September 2008), the Veteran appeared alert and oriented, if somewhat tense and anxious, during another VA medical consult and did not exhibit long or short term memory problems.  Similarly, in January 2009 a VA examiner noted that the Veteran was alert, oriented, pleasant, and cooperative and did not exhibit gross signs of cognitive impairment on examination.  

Between June 2009 and August 2009, the Veteran received inpatient treatment for his mental health problems at a VA facility.  Medical records from June 2009 note that the Veteran interacted well with his peers and staff members at the treatment facility and that he worked independently and was able to ask for help when necessary.  Upon discharge from the VA facility in August 2009, the Veteran  was diagnosed as having chronic PTSD with anxiety and severe depression (as well as a possible kidney problem) and was advised not to work until after a reevaluation of his medical conditions.  See August 2009 VAMRs ("Recommended not to return to work at this time.  Further re-evaluation at a future date and time.")  The Veteran's discharge documents also advise that "it is not recommended that he return to work if ever," "no work is highly recommended," and being around people could cause a relapse in his PTSD signs.  However, the Veteran was found to be stable upon discharge: he appeared pleasant and cooperative, had a euthymic affect, no hallucinations, and demonstrated good insight and judgment.  August 2009 VAMRs.  

Medical evidence after the Veteran was released from inpatient treatment in August 2009, includes an October 2009 VA examination where the Veteran's PTSD was noted to have caused moderate to severe symptoms, such as moderate social dysfunction, but that his insight and judgment were adequate and that his PTSD resulted in "minimal occupational dysfunction."  In December 2009, the Veteran was cooperative during a VA consultation and exhibited no overt psychosis or mania.  Similarly, in June 2010 the Veteran appeared alert, attentive, and cooperative during a VA consultation.  See also December 2010 VAMRs (noting no overt psychosis or mania and that the Veteran was cooperative on examination and had an appropriate effect).  VA medical records from April 2011 and May 2011 show that the Veteran was cooperative and appropriately dressed, demonstrated an appropriate affect, and was goal directed, alert, and attentive on examination.

In July 2011, a VA physician identified the Veteran's heightened stress sensitivity as an occupational problem and opined that the Veteran cannot tolerate work stress.  However, the physician found that the Veteran's mental health symptoms moderately impaired his activities of daily living, markedly impaired his social functioning and concentration, and constituted an extreme impairment with regard to adaption of stressful conditions.  In contrast, a VA medical consultation performed in the same month (July 2011) found that the Veteran was cooperative and appropriately dressed, goal directed, alert, and attentive and that his affect was appropriate on examination.

In October 2013, a VA examiner opined that the Veteran's service-connected physical disabilities-cervical strain, chin laceration, and amebiosis-"do not adversely impact unemployability."  The examiner stated that the Veteran "would have been fully employable taking into consideration these conditions alone."  In November 2013, the same VA examiner reviewed the Veteran's physical and psychological service-connected disabilities and opined that the Veteran was employable by October 2009.

In November 2013, another VA examiner opined that although "[t]here may have been issues of [the Veteran] returning to his previous job due to job specific issues.  There is no indication that he was precluded from all employment."  The examiner noted that the Veteran's discharge papers for VAMC Tomah stated that he should not return to work as of August 2009 and that future work options would depend on a reevaluation of his psychological symptoms.  

However, and significantly for the Board's present inquiry, he also noted that mental health consultations in October 2009 and December 2009 were largely normal and that the Veteran's April 2011 mental health consultation was also normal.  The examiner found that the Veteran's medical "records do not show a significant mental health or cognitive incapacity" and that "[a]ll comments by his psychiatrist state that he is stable and appropriate" and that "there is no indication he is incapacitated." 

The October 2013 and November 2013 VA examination reports constitute highly probative evidence that weighs against entitlement to TDIU.  The examinations were conducted by VA doctors who reviewed the Veteran's claims file and pertinent medical history and provided a clear rationale for their opinions that the Veteran's service-connected disabilities did not prevent him from working.  The November 2013 VA examination report accounts for the fact that the Veteran's mental health symptoms were re-evaluated on numerous occasions after his August 2009 discharge from VAMC Tomah, and that these revaluations do not indicate that the Veteran's PTSD symptoms prevented him from working.  See October 2009 VA Examination Report; VAMRs from December 2009, June 2010, December 2010, April 2011, May 2011, July 2011 (finding that the Veteran appeared alert, attentive, and cooperative on examination).  

The VA examiners' opinions outweigh the July 2011 VA physician's assessment that the Veteran cannot tolerate work stress and that his mental health symptoms markedly impair his social functioning and concentration and result in extreme impairment with regard to adaption of stressful conditions.  The VA physician's assessment does not include an explanation in support of his determinations.  In contrast, the November 2013 VA examiner provided a clear explanation in support of his opinion that the Veteran's mental health symptoms did not prevent him from working and was based on a comprehensive review of the medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (holding that "most of the probative value of a medical opinion comes from its reasoning").  Thus, the opinion evidence weighs against entitlement for TDIU.

The Board has also considered the Veteran's and the Appellant's statements regarding his ability to work.  In July 2008, the Veteran stated that he had difficulty making decisions and remembering information.  In June 2009, he stated that he had worked for the same company for 34 years and that he would like to retire but is unable to do so due to.  See June 2009 VAMRs.  In December 2009, the Veteran stated that prior to his inpatient treatment at the Tomah VAMC he was "not performing the duties of my job as well as I used to (due to concentration problems and intrusive thoughts)" and that he lacked motivation to do anything constructive.  More recently, in March 2011 the Veteran reported that he stopped working in June 2009 mainly due to his service-connected PTSD, lacked the motivation to work, and was too depressed and anxious to maintain any kind of employment.

During the June 2012 Travel Board Hearing, the Appellant testified that the Veteran's employer accommodated his difficulties with a slow pace of work.  See also April 2012 Statement.  In November 2012, the Appellant stated that the Veteran's PTSD prevented him from securing or following any substantially gainful occupation after August 2009 and that he stopped working at Carboline Corporation in June 2009 due to his service-connected PTSD.

The lay statements offered by the Veteran and the Appellant confirm that the Veteran's service-connected mental health problems restricted his ability to work.  However, the statements do not establish that the Veteran's service-connected PTSD prevented him from being employed.  Specifically, the Veteran's June 2009 statement suggests that while he was ready to retire after having worked full time for almost 35 years after he separated from service, he was able to continue working.  See June 2009 VAMRs.  In this respect, the Veteran's June 2009 statement contrasts with later claims that he could not work beginning in August 2009.  See Curry v. Brown, 7 Vet. App. 59, 68 (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Further, the lay statements asserting that the Veteran's mental health problems prevented him from working are inconsistent with medical evidence that shows that the Veteran's symptoms remained stable and may have improved after his August 2009 discharge.

Moreover, the VA examiners' opinions that the Veteran was employable after he completed inpatient treatment at VAMC Tomah have more probative value than the Veteran and Appellant's contentions that the Veteran's service-connected PTSD prevented him from working.  See October 2013 and November 2013 VA Examination Reports.  Whether the Veteran's mental health symptoms prevented him from working is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran and the Appellant's statements are not based on medical training and/or experience, their assertions that the Veteran could not work due to his service-connected PTSD do not constitute competent evidence and, therefore, are outweighed by the VA examiners' opinions, which were rendered by medical professionals.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


